Case 19-10317   Doc 71-1   Filed 09/10/19 Entered 09/10/19 15:16:19   Desc Exhibit
                             Sale Notice Page 1 of 4


                                   EXHIBIT A

                                 SALE NOTICE


                                    [attached]




                                        1
Case 19-10317        Doc 71-1      Filed 09/10/19 Entered 09/10/19 15:16:19            Desc Exhibit
                                     Sale Notice Page 2 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

                                                              )   Chapter 11
In re:
                                                              )
BON WORTH, INC.,                                              )   Case No. 19-10317
                                                              )
                         Debtor.                              )

           NOTICE OF (I) SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF
           BON WORTH, INC. AND (II) THE ASSUMPTION AND ASSIGNMENT
           OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES


To Creditors and Parties in Interest:

        Notice is hereby given, pursuant to 11 U.S.C. §§ 105, 363 and 365 and Fed. R. Bankr. P. 2002,
4001, 6004, and 6006, that Bon Worth, Inc. ("Debtor") intends to sell substantially all of its assets
(collectively, the "Assets"), and assume and assign certain executory contract and unexpired leases of
the Debtor (collectively, the "Assumed Contracts").

         The Debtor has entered into an asset purchase agreement (the "Agreement") with Merchant
Coterie, Inc. (“Merchant Coterie” or the “Proposed Purchaser”), by which Merchant Coterie and/or an
affiliate of Merchant Coterie intends to purchase the Assets and assume the Assumed Contracts.
Pursuant to the Motion for Entry of an Order (A) Approving Sale of Assets Free and Clear of All Liens,
Claims, Interests and Encumbrances; (B) Approving the Agreement; and (C) Approving the
Assumption and Assignment of Executory Contracts; and Granting Related Relief (the "Sale Motion"),
the Debtor seeks final approval of the Agreement with Merchant Coterie or such higher and better
bidder, and authority to assume and assign certain executory contracts.

        Under the Agreement, the Debtor will receive a purchase price of up to [$____________] from
the Proposed Purchaser. The Agreement is subject to higher and better offers. The Debtor is soliciting
higher and better offers by means of an Auction (discussed below), which shall be governed by the
terms and conditions of the order establishing bidding procedures (the "Procedures Order") previously
approved by the Court. Pursuant to the Agreement, the Debtor proposes to assume and assign the
Assumed Contracts to Merchant Coterie at Closing. Except for such Assumed Contracts, Merchant
Coterie has not agreed to assume any of the other executory contracts or unexpired leases listed as an
exhibit to the Sale Motion, provided, however, that if the Debtor accepts a higher bid from another
potential bidder which becomes the Prevailing Bid or the Back-Up Bid, such bid may include the
assignment and assumption by the potential bidder of certain executory contracts or unexpired leases.
An exhibit to the Sale Motion contains the cure amounts (the “Cure Amounts”) the Debtor believes
are owing on all executory contracts and unexpired leases. Aside from the Cure Amounts applicable
to the Assumed Contracts, no other cure payments are due, or shall be due as of the final hearing on
the Sale Motion, under the Assumed Contracts. The Assets and the Assumed Contracts are more fully
described in the Agreement.




                                                  2
Case 19-10317       Doc 71-1      Filed 09/10/19 Entered 09/10/19 15:16:19              Desc Exhibit
                                    Sale Notice Page 3 of 4


       The Sale Motion, the Procedures Order, and the Agreement are on file with the United States
Bankruptcy Court, Western District of North Carolina (the "Bankruptcy Court"), and are available for
review during regular business hours. Copies of the Sale Motion, the Procedures Order, and the
Agreement are also available upon request from the undersigned.

        OBJECTIONS, if any, to the relief requested in the Sale Motion or to final approval of the
proposed sale of the Assets or to the proposed assumption and assignment of any of the Assumed
Contracts, must be filed in writing with the Clerk of the Bankruptcy Court on or before
________________, 2019 at 3:00 p.m., Eastern Time (the "Objection/Overbid Deadline"). A copy of
the objection must also be served on all of the following so as to be received by the Objection/Overbid
Deadline: (a) counsel to the Debtor, Offit Kurman P.A., 301 S. College Street, Suite 2600,
Charlotte,     North      Carolina      28202;       Attn:     Paul      Baynard,      Esq.,    E-mail:
paul.baynard@offitkurman.com; (b) counsel for Merchant Coterie, Hamilton, Stephens, Steele +
Martin, PLLC, 525 N. Tryon St., 14th Floor, Charlotte, North Carolina 28202; Attn: Glenn C.
Thompson, E-Mail: gthompson@lawhssm.com; mraubach@lawhssm.com; (c) counsel for
Crossroads, Otterbourg, P.C., 230 Park Avenue, New York, New York 10169-0075; Steven B.
Soll, Esq., E-Mail: ssoll@otterbourg.com and Hull & Chandler, P.A., 1001 Morehead Square
Drive, Suite 450, Charlotte, North Carolina 28203; Felton Parrish, Esq., E-Mail:
fparrish@lawyerscarolina.com; and (d) the Bankruptcy Administrator, 402 West Trade Street.
Suite 200, Charlotte, North Carolina 28202-1669, Attn: Shelley K. Abel.

        Through this notice, HIGHER AND BETTER OFFERS to purchase the Assets are
hereby solicited. To be considered a qualified offer, an offer shall comply with the Bidding
Procedures and shall be served upon all of the following so as to be received on or before 3:00 p.m.,
Eastern Time, on ___________, 2019: (a) counsel to the Debtor, Offit Kurman P.A., 301 S. College
Street, Suite 2600, Charlotte, North Carolina 28202; Attn: Paul Baynard, Esq., E-mail:
paul.baynard@offitkurman.com; (b) counsel for Merchant Coterie, Hamilton, Stephens, Steele +
Martin, PLLC, 525 N. Tryon St., 14th Floor, Charlotte, North Carolina 28202; Attn: Glenn C.
Thompson, E-Mail: gthompson@lawhssm.com; mraubach@lawhssm.com; (c) counsel for
Crossroads, Otterbourg, P.C., 230 Park Avenue, New York, New York 10169-0075; Steven B.
Soll, Esq., E-Mail: ssoll@otterbourg.com and Hull & Chandler, P.A., 1001 Morehead Square
Drive, Suite 450, Charlotte, North Carolina 28203; Felton Parrish, Esq., E-Mail:
fparrish@lawyerscarolina.com; and (d) the Bankruptcy Administrator, 402 West Trade Street.
Suite 200, Charlotte, North Carolina 28202-1669, Attn: Shelley K. Abel. If a qualified offer is
timely received, an auction will be held on ___________, 2019 at __________A.M., Eastern Time, at
the offices of ________________________________.

       A FINAL HEARING on the Sale Motion will take place on ___________, 2019 at
__________A.M. in the United States Bankruptcy Court for the Western District of North Carolina,
United States Courthouse, 100 Otis Street, Asheville, NC, before the Honorable George Hodges,
United States Bankruptcy Judge.

       Please be advised that any of the foregoing dates may be changed by the Bankruptcy Court
without further notice.

       If you have any questions regarding or would like copies of materials relating to the
information in this Notice, please make such request to the undersigned counsel for the Debtor.


                                                  3
Case 19-10317          Doc 71-1   Filed 09/10/19 Entered 09/10/19 15:16:19    Desc Exhibit
                                    Sale Notice Page 4 of 4


Dated: September __, 2019
                                            OFFIT KURMAN P.A.

                                            /s/ Amy P. Hunt
                                            Paul R. Baynard
                                            N.C. State Bar No. 15769
                                            Amy P. Hunt
                                            N.C. State Bar No. 34166
                                            301 S. College Street, Ste. 2600
                                            Charlotte, NC 28202-6006
                                            Telephone: 704-377-2500
                                            Facsimile: 704-714-7935
                                            E-mail: paul.baynard@offitkurman.com
                                            E-mail: amy.hunt@offitkurman.com
                                            Proposed Counsel to the Debtor
4813-1781-0084, v. 1




                                              4
